DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/28/22 has been entered.

Response to Amendment
3.	The rejection of Claims 1, 2, 4-8, and 11 under 35 U.S.C. 103 as being unpatentable over Yagi et al. (WO 2007/043484 A1) in view of Blochwitz-Nomith et al. (US 2010/0026176 A1) as set forth in the Final Rejection filed 02/28/22 is herein amended due to the Applicant’s amendments.

4.	 The rejection of Claims 9 and 12 under 35 U.S.C. 103 as being unpatentable over Yagi et al. (WO 2007/043484 A1) in view of Blochwitz-Nomith et al. (US 2010/0026176 A1) and Cha et al. (KR 10-2015-0130206) as set forth in the Final Rejection filed 02/28/22 is NOT overcome by the Applicant’s Applicant’s amendments.

5.	The rejection of Claim 10 under 35 U.S.C. 103 as being unpatentable over Yagi et al. (WO 2007/043484 A1) in view of Blochwitz-Nomith et al. (US 2010/0026176 A1) and Yokoyama et al. (US 2015/0380657 A1) as set forth in the Final Rejection filed 02/28/22 is NOT overcome by the Applicant’s amendments.

Examiner’s Note
6.	The Office has relied on the Machine English translation of national phase publication KR 10-2008-0064114 as then English equivalent of WIPO publication WO 2007/043484 A1 (herein referred to as “Yagi et al.”). 

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites that “n1 represents 0, 1, or 2”; the claim then recites “wherein n1 represents 1 or 2,” which renders the scope of n1 indefinite.  The Office has interpreted n1 to represent 1 or 2 for the purpose of this Examination.
Clarification is required.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	Claims 1, 2, 4-8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yagi et al. (WO 2007/043484 A1) in view of Blochwitz-Nomith et al. (US 2010/0026176 A1).
	Yagi et al. discloses an organic electroluminescent (EL) device (element) including the following layers (in this order):  anode, hole-injecting layer (inherently hole-transporting), hole-transporting layer, light-emitting layer, electron-injecting layer (inherently electron-transporting), and cathode ([149]).  Yagi et al. discloses compounds of the following form:

    PNG
    media_image1.png
    313
    714
    media_image1.png
    Greyscale

([0007]) where A = phenylene or biphenylene group and Ar1-4 = monovalent aromatic hydrocarbon group which may have a substituent, the substituent being a heterocyclic group or a carbazolyl group represented by formula (4) as shown below ([13]):

    PNG
    media_image2.png
    378
    741
    media_image2.png
    Greyscale

([0013]); Ar5 = monovalent aromatic or heterocyclic group such as naphthyl or quinolyl ([19], [65]-[68]).  Embodiments are disclosed:


    PNG
    media_image3.png
    392
    714
    media_image3.png
    Greyscale

(page 32) such that (for compound (87)) n1 = 0, Ar2-3 = aromatic hydrocarbon group (phenyl), Ar6-8 = hydrogen, and Ar5 = aromatic hydrogen group (phenyl) of Applicant’s general formulae (1) and (1a).  However, Yagi et al. does not explicitly disclose an embodiment that fully reads on the Applicant’s formula (1), particularly in regards to the nature of the Ar1 and Ar4 groups.  Nevertheless, it would have been obvious to modify compound (87) as disclosed by Yagi et al. (above) such that Ar1 = Ar4 = aromatic heterocyclic group (quinolyl-substituted carbazolyl) of Applicant’s formulae (1) and (1a).  The motivation is provided by the fact that the modification merely involves the exchange of one group (naphthyl) for a functional equivalent (quinolyl) selected from a highly finite list as taught by Yagi et al. (i.e., for Ar5 of formula (4) in its general formula), thus rendering the production predictable with a reasonable expectation of success.
Yagi et al. further discloses its inventive compounds to comprise the hole-injecting layer and/or hole-transporting layer ([43], [152]); additional hole-injecting materials and hole-transporting materials can be mixed in with its inventive compounds, possibly those known in the art for use in the hole-injecting layer of an organic EL device ([152]).  Yagi et al. discloses the presence of dopant material in combination with host material in the light-emitting layer; the former includes blue fluorescent dyes ([333]).  Dyes include anthracene derivatives as well as pyrene derivatives ([262], [291]; [0204], [0212]).  However, Yagi et al. does not explicitly disclose the presence of an electron acceptor in the hole-injecting layer.
	Blochwitz-Nomith et al. discloses the use of the following radialene compound:

    PNG
    media_image4.png
    181
    261
    media_image4.png
    Greyscale

(with R1 = independently aryl or heteroaryl substituted with electron acceptor groups) such that Ar9-11 = aromatic hydrocarbon or heterocyclic group having an electron acceptor group as a substitution group of Applicant’s general formula (2) as p-doping agents for the doping of the hole-transporting layer of an organic EL device, which results in stability, low voltage, and high efficiency ([0119]).  It would have been obvious to incorporate the above compound as disclosed by Blochwitz-Nomith et al. as additional dopant material to the hole-injecting and/or hole-transporting layer of the organic EL device as disclosed by Yagi et al.  The motivation is provided by the disclosure of Blochwitz-Nomith et al., which discloses that p-doping such layers with compounds such as the radialene compound results in stability, low voltage, and high efficiency.

12.	Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yagi et al. (WO 2007/043484 A1) in view of Blochwitz-Nomith et al. (US 2010/0026176 A1) as applied above and in further view of Cha et al. (KR 10-2015-0130206).
	Yagi et al. in view of Blochwitz-Nomith et al. discloses the organic electroluminescent (EL) element according to Claims 7 and 12 as shown above.  Yagi et al. discloses the presence of dopant material in combination with host material in the light-emitting layer; the former includes blue fluorescent dyes ([333]).  However, Yagi et al. in view of Blochwitz-Nomith et al. does not explicitly disclose the amine derivative of Applicant’s general formula (3).
	Cha et al. discloses the following compound:

    PNG
    media_image5.png
    146
    199
    media_image5.png
    Greyscale

(Compound 195, page 47) such that A1 = single bond, Ar12-13 = aromatic hydrocarbon group (4-tert-butylphenyl), R8-9 = aromatic hydrocarbon group bonded to each other via a single bond, R1-4 = hydrogen, and R-6 = bonded to each other via an oxygen atom of Applicant’s general formula (3).  Cha et al. discloses that its inventive compounds serve as light-emitting (dopant) material for emission in the visible spectrum (including blue), which is combined with anthracene-based host material ([0004], [0005], [0012], [0371]).  The use of its inventive compounds (with suitable host material) results in excellent luminance and luminous efficiency ([0011], [0030]).  It would have been obvious to incorporate the dopant material (in combination with the anthracene-based host material) as disclosed by Cha et al. to the light-emitting layer of the organic EL device as disclosed by Yagi et al. in view of Blochwitz-Nomith et al.  The motivation is provided by the disclosure of Cha et al., which teaches that the use of its light-emitting material results in excellent luminance and luminous efficiency.  
It is further the position of the Office that the Compound 195 (above) as disclosed by Cha et al. would be inherently blue-emitting.  Evidence is provided by the fact that the compound is merely a positional isomer of Applicant’s Compound (3-1) (see [0197], [0467] of the present Specification publication), and thus can be expected to have highly similar photophysical properties.
 
13.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yagi et al. (WO 2007/043484 A1) in view of Blochwitz-Nomith et al. (US 2010/0026176 A1) as applied above and in further view of Yokoyama et al. (US 2015/0380657 A1).
	Yagi et al. in view of Blochwitz-Nomith et al. discloses the organic electroluminescent (EL) element according to Claim 1 as shown above.  However, Yagi et al. in view of Blochwitz-Nomith et al. does not explicitly disclose a pyrimidine derivative of Applicant’s formula (4).
	Yokoyama et al. discloses an organic EL device comprising an electron-transporting layer interposed between the electron-injecting layer and the light-emitting layer (Fig. 17).  Yokoyama et al. discloses the following compound:

    PNG
    media_image6.png
    390
    359
    media_image6.png
    Greyscale

([0151]) such that Ar14 = aromatic hydrocarbon group (substituted phenyl), Ar15 = aromatic hydrocarbon group (phenyl), Ar16 = hydrogen, Ar17 = aromatic heterocyclic group (pyridyl), and R10-13 = hydrogen of Applicant’s general formula (4).  Yagi et al. discloses that its inventive compounds comprise the electron-transporting layer ([0167]); the use of its inventive compounds result in a device with high efficiency and durability, as well as high electron-injecting/transporting performances (Abstract).  It would have been obvious to further incorporate an electron-transporting layer (interposed between the light-emitting layer and the electron-injecting layer) comprising Compound (4c-1) as disclosed by Yokoyama et al. to the organic EL device as disclosed by Yagi et al. in view of Blochwitz-Nomith et al.  The motivation is provided by the disclosure of Yokoyama et al., which teaches that the use of its inventive compounds results in a device with high efficiency and durability, as well as high electron-injecting/transporting performances; further motivation is provided by the fact that the use of such electron-transporting layers is well known in the art as evidenced by Yokoyama et al., wherein the layer is used to transport electrons to the light-emitting layer.

14.	Claims 1, 2, 4-6, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Oshiyama et al. (JP 2002-356462 A) in view of Blochwitz-Nomith et al. (US 2010/0026176 A1).
	Oshiyama et al. discloses an organic electroluminescent (EL) device (element) including the following layers (in this order):  substrate (5), anode (2), hole-injecting layer (inherently hole-transporting), hole-transporting layer (7), light-emitting layer (1), electron-transporting layer (6), and cathode (3) (Fig. 1; [0043]-[0044]).  Oshiyama et al. discloses the following inventive compound:

    PNG
    media_image7.png
    179
    369
    media_image7.png
    Greyscale

(page 23) such that n1 = 0, Ar2 = Ar4 = aromatic hydrocarbon group (tolyl), Ar1 = Ar3 = Ar5 = aromatic hydrogen group (phenyl), and Ar6-8 = hydrogen of Applicant’s general formulae (1) and (1a).  Oshiyama et al. discloses that its inventive compounds comprise the hole-injecting and/or hole-transporting layer ([0076]); a plurality of materials can comprise the hole-injecting layer ([0104]).  However, Oshiyama et al. does not explicitly disclose the presence of an electron acceptor in the hole-injecting layer.
	Blochwitz-Nomith et al. discloses the use of the following radialene compound:

    PNG
    media_image4.png
    181
    261
    media_image4.png
    Greyscale

(with R1 = independently aryl or heteroaryl substituted with electron acceptor groups) such that Ar9-11 = aromatic hydrocarbon or heterocyclic group having an electron acceptor group as a substitution group of Applicant’s general formula (2) as p-doping agents for the doping of the hole-transporting layer of an organic EL device, which results in stability, low voltage, and high efficiency ([0119]).  It would have been obvious to incorporate the above compound as disclosed by Blochwitz-Nomith et al. as additional dopant material to the hole-injecting and/or hole-transporting layer of the organic EL device as disclosed by Oshiyama et al.  The motivation is provided by the disclosure of Blochwitz-Nomith et al., which discloses that p-doping such layers with compounds such as the radialene compound results in stability, low voltage, and high efficiency.

Response to Arguments
15.	Applicant’s arguments on pages 9-11 have been considered but are moot in view of the new grounds of rejection as set forth above.

Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY YANG/Primary Examiner, Art Unit 1786